Exhibit 10.4
(WILLBROS LOGO) [c06144c0614400.gif]
WILLBROS GROUP, INC.
RESTRICTED STOCK UNITS AWARD AGREEMENT
_________ _______________ 201___

     
 
   
 
   
 
   
 
   
 
   

Dear  ____________________:
1. Restricted Stock Units Award. Willbros Group, Inc., a Delaware corporation
(the “Company”), hereby grants to you an aggregate of  _____  restricted stock
units (individually, an “RSU,” and collectively, “RSUs”). Each RSU entitles you
to receive one share of Common Stock, par value $.05 per share, of the Company
(a “Share”) at such time as the restrictions described in Section 4(b) lapse as
described in Section 5. This award is subject to your acceptance of and
agreement to all of the applicable terms, conditions, and restrictions described
in the Company’s 2010 Stock and Incentive Compensation Plan (the “Plan”), a copy
of which, along with the Prospectus for the Plan, are attached hereto, and to
your acceptance of and agreement to the further terms, conditions, and
restrictions described in this Restricted Stock Units Award Agreement (this
“Award Agreement”). To the extent that any provision of this Award Agreement
conflicts with the expressly applicable terms of the Plan, it is hereby
acknowledged and agreed that those terms of the Plan shall control and, if
necessary, the applicable provisions of this Award Agreement shall be hereby
deemed amended so as to carry out the purpose and intent of the Plan; provided,
however, no provision of the Plan shall control or amend this Award Agreement in
any manner which would cause this Award Agreement to fail to satisfy the
short-term deferral exception under Code Section 409A.
2. Delivery of Shares. The Company shall register and issue a certificate(s) for
the Shares you become entitled to receive hereunder in your name or deliver
evidence of book entry Shares as soon as practicable but in no event later than
the sixtieth (60th) day after the restrictions described in Section 4(b) lapse
as described in Section 5. Any certificates for Shares delivered to you pursuant
to this Award Agreement shall be subject to such stop transfer orders and other
restrictions as the Committee may deem necessary or advisable under the Plan and
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are then listed, and any
applicable foreign, federal or state securities laws.

 

 



--------------------------------------------------------------------------------



 



3. Stockholder Rights Prior to Issuance of Shares. Neither you nor any of your
beneficiaries shall be deemed to have any voting rights, rights to receive any
dividends, dividend equivalents or other rights as a stockholder of the Company
with respect to any Shares covered by the RSUs until the date of issuance by the
Company of a certificate to you for such Shares or the date of delivery of
evidence of book entry Shares.
4. Restrictions.
(a) Your ownership of the RSUs shall be subject to (1) the restrictions set
forth in subsection (b) of this Section until such restrictions lapse pursuant
to the terms of Section 5, and (2) the restrictions set forth in subsection
(c) of this Section until such RSUs shall be redeemed for the applicable Shares
or otherwise forfeited to the Company.
(b) At the time of your “Termination of Employment” (as defined in
Section 11(d)), other than a Termination of Employment that occurs as a result
of an event described in Section 5(b)(1) or a Termination of Employment that is
described in Section 5(b)(2), all of your RSUs shall be forfeited to the Company
and all of your rights to receive any Shares in the future pursuant to the RSUs
shall automatically terminate without any payment of consideration by the
Company.
(c) You may not sell, assign, transfer or otherwise dispose of any RSUs or any
rights under the RSUs. No RSU and no rights under any such RSU may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company.
5. Lapse of Restrictions.
(a) The restrictions described in Section 4(b) shall lapse with respect to
 _____  of the RSUs on the first anniversary of the date hereof, another  _____ 
of the RSUs on the second anniversary of the date hereof, another  _____  of the
RSUs on the third anniversary of the date hereof, and the last  _____  of the
RSUs on the fourth anniversary of the date hereof. Following the lapse of such
restrictions with respect to any RSUs, the Company will issue you a certificate
or provide evidence of book entry Shares as set forth in Section 2 for the
Shares covered by such RSUs in redemption of such RSUs.
(b) Notwithstanding the provisions of subsection (a) of this Section 5, the
restrictions described in Section 4(b) shall lapse with respect to all the RSUs
at the time of the occurrence of any of the following events:
(1) Your death or “Disability” (as defined in Section 11(b));
(2) Your Termination of Employment, but only if such Termination of Employment
is the result of a dismissal or other action by the Company or any of its
Affiliates and does not constitute a “Termination for Cause” (as defined in
Section 11(c)); or

 

2



--------------------------------------------------------------------------------



 



(3) A “Change of Control” of the Company (as defined in Section 11(a), unless
the Committee determines prior to the Change of Control, in accordance with
Section 14.2 of the Plan, that the restrictions shall not lapse upon the
occurrence of the Change of Control.
Following the lapse of the restrictions described in Section 4(b), the Company
will issue you a certificate or provide evidence of book entry Shares as
provided in Section 2 for the Shares covered by such RSUs in redemption of such
RSUs.
6. Agreement With Respect to Taxes; Share Withholding.
(a) You agree that (1) you will pay to the Company or an Affiliate, as the case
may be, or make arrangements satisfactory to the Company or such Affiliate
regarding the payment of, any foreign, federal, state, or local taxes of any
kind required by law to be withheld by the Company or any of its Affiliates with
respect to the RSUs awarded or the issuance of any Shares to you, and (2) the
Company or any of its Affiliates shall, to the extent permitted by law, have the
right to deduct from any payments of any kind otherwise due to you any foreign,
federal, state, or local taxes of any kind required by law to be withheld with
respect to the RSUs awarded or Shares issued.
(b) With respect to withholding required upon the lapse of restrictions or upon
any other taxable event arising as a result of the RSUs awarded or the issuance
of Shares to you, you may elect, subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be withheld on
the transaction. All such elections shall be irrevocable, made in writing,
signed by you, and shall be subject to any restrictions or limitations that such
Committee, in its sole discretion, deems appropriate.
7. Adjustment of Shares. The number of Shares subject to the RSUs awarded to you
under this Award Agreement shall be adjusted as provided in Section 4.2 of the
Plan.
8. Agreement With Respect to Securities Matters. You agree that you will not
sell or otherwise transfer any Shares received pursuant to this Award Agreement
except pursuant to an effective registration statement under the U.S. Securities
Act of 1933, as amended, or pursuant to an applicable exemption from such
registration. Unless a registration statement relating to the Shares issuable
upon the lapse of the restrictions on the RSUs pursuant to this Award Agreement
is in effect at the time of issuance of such Shares, any certificate(s)
representing the Shares shall contain the following legend:
The securities evidenced by this certificate have not been registered under the
U.S. Securities Act of 1933 or any other securities laws. These securities have
been acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such sale or
transfer is exempt from registration under such acts and laws.

 

3



--------------------------------------------------------------------------------



 



9. Transfer Taxes. The Company shall pay all original issue and transfer taxes
with respect to the issue and transfer of the Shares to you pursuant to this
Award Agreement and all other fees and expenses necessarily incurred by it in
connection therewith.
10. Forfeiture and Clawback.
(a) You agree that in the event you violate the confidentiality,
non-competition, non-solicitation or non-disparagement provisions of any
agreement between you and the Company or any Affiliate, or any plan of the
Company or any Affiliate in which you participate, including any severance plan,
all of your RSUs for which the restrictions have not previously lapsed in
accordance with Section 5 shall be forfeited to the Company and all of your
rights to receive any Shares in the future pursuant to the RSUs shall
automatically terminate without any payment of consideration by the Company.
(b) Notwithstanding any other provision of the Plan or this Award Agreement to
the contrary, you acknowledge that any incentive-based compensation paid to you
hereunder may be subject to recovery by the Company under any clawback policy
which the Company may adopt from time to time, including without limitation any
policy which the Company may be required to adopt under Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules and
regulations of the U.S. Securities and Exchange Commission thereunder or the
requirements of any national securities exchange on which the Company’s Common
Stock may be listed. You agree to promptly return any such incentive-based
compensation which the Company determines it is required to recover from you
under any such clawback policy.
11. Certain Definitions. As used in this Award Agreement, the following terms
shall have the respective meanings indicated:
(a) “Change of Control” shall have the meaning provided in the Plan, except that
for purposes of clauses (a) and (b) of such definition, “fifty percent (50%) or
more” shall be substituted for “thirty percent (30%) or more” each place it
appears in clauses (a) and (b) of such definition.
(b) “Disability” shall mean your inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death, or which has lasted or can be expected
to last for a continuous period of not less than 12 months.

 

4



--------------------------------------------------------------------------------



 



(c) “Termination for Cause” shall mean a Termination of Employment as a result
of (1) your willful and continued failure substantially to perform your duties
(other than any such failure resulting from your incapacity due to physical or
mental illness), (2) your conviction for a felony, proven or admitted fraud,
misappropriation, theft or embezzlement by you, your inebriation or use of
illegal drugs in the course of, related to or connected with the business of the
Company or any of its Affiliates, or your willful engaging in misconduct that is
materially injurious to the Company or any of its Affiliates, monetarily or
otherwise, or (3) if you have entered into an employment agreement or contract
with the Company or any of its Affiliates, or if you have entered into any other
agreement or contract with the Company or any of its Affiliates or participate
in any plan of the Company or any Affiliate, including any severance plan, which
includes confidentiality, non-competition, non-solicitation or non-disparagement
covenants, (A) any other action or omission that is identified in such agreement
or contract as giving rise to “Cause” for the termination of your employment
with the Company or any of its Affiliates or (B) any violation of the
confidentiality, non-competition, non-solicitation or non-disparagement
covenants. For this purpose, no act, or failure to act, on your part shall be
considered “willful” unless done, or omitted, by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of Company or any of its Affiliates.
(d) “Termination of Employment” shall mean the termination of your full-time
employment with the Company or any of its Affiliates for any reason other than
your death or Disability.
12. Short-term Deferral Exception. The parties intend that this Award Agreement
and each payment upon the vesting of any Phantom Stock Units will meet all
requirements of the short-term deferral exception to Code Section 409A. To the
fullest extent possible, therefore, the Plan shall be construed and administered
so that each payment under the Plan is made in a time, form and manner that
results in the payment being excepted from Section 409A. The short-term deferral
exception shall be applied separately to each payment required under this Award
Agreement.
13. Designation of Beneficiary. Your beneficiary for receipt of any payment made
under this Award Agreement in the event of your death shall be the person(s)
designated as your beneficiary(ies) for life insurance benefits under the
Company’s life insurance benefits plan unless you designate a different
beneficiary on a form prescribed by the Company. If no beneficiary is
designated, upon your death, payment shall be made to your estate.
Capitalized terms used in this Award Agreement and not otherwise defined herein
shall have the respective meanings provided in the Plan.

 

5



--------------------------------------------------------------------------------



 



If you accept this Award and agree to the foregoing terms and conditions, please
so confirm by signing and returning the duplicate copy of this Award Agreement
enclosed for that purpose.

            WILLBROS GROUP, INC.
      By:           Name:           Title:        

The foregoing Award is accepted by me as of the  _____  day of  _____, 201_____,
and I hereby agree to the terms, conditions, and restrictions set forth above
and in the Plan.

     
 
   
 
   

 

6